WADE, Justice.
This appeal presents,the question, whether sufficient change in conditions since the di.vorce decree was entered has been shown to support a modification of such decree.
F. H. Carlton, plaintiff and appellant, was granted a divorce from Marion D. Carlton on June 24, 1954, upon an appearance and waiver of time to plead. Although there was no property settlement agreement the court by its decree determined some of the rights of 'the parties in accordance with the allegations of the complaint. It awarded the four children to the defendant, and plaintiff was ordered to pay her $30- per month for the support of, each child and $30 per’ month as alimony, making a--total monthly payment of $150. She was given possession of- the home and title- to the household furnishings and a 1949 'Plymouth automobile. ' Plaintiff was awarded a- 1954 Ford automobile, the right-to claim- all the children as dependents for income- tax -purposes, and in'case the home was sold-by mutual consent; the net proceeds-were-ordered divided -equally between - them.
Op.July 22, 1955, respondent petitioned for a modification of the. decree, alleging that in addition to paying the $150 per month as ordered by the decree, he had paid approximately $70. per month as payments on the purchase price of the home as they became due. This was the home in .which she and the children lived. She further alleged that. he. now refuses to continue such payments, that she is unable to make such payments out of her earnings .and.the. payments, which she receives from him. She prayed for an increase in the *334support money from $30 to $70 per month for each child and an increase in alimony from $30 to $100 per month.
At the hearing appellant admitted that from the decree to June, 1955, he had made the payments on the home of about $70 per month and about $60 per month on other obligations, and that he now refuses to continue to make such payments. He contends that since the decree does not require him to make the payments on the home, the fact that he has been making them and now refuses is not such a change in conditions as is required to support a modification of the decree. The decree says nothing about the payments on the home or who should make them. When the decree was made the husband was making those payments and he continued to do so thereafter for about a year and until just before the petition for modification was filed. If the payments are not made, she will lose the use of the home and the cost of the support of herself and children will be substantially increased. Such an increase would obviously support a modification of the decree. Except for the fact that he continued to make those payments, and'his testimony that he was making them gratuitously, there is nothing to indicate who the parties intended should make those payments at the time the decree was made. If it were established that at the time of the decree she was receiving a substantial payment as a gratuity or otherwise, which was suddenly terminated, such change in her condition would support a modification of the decree. The same is true of the change here shown.
Regardless of his contention that he was not obliged to make those payments, he was making them when the decree was made, and his refusal to continue caused her to need more money from him for her and the children’s support. Also, by refusing to make the payments, he is being relieved from an expense which he had been paying. Such a showing is sufficient to support a modification of the decree.
Judgment of the trial court affirmed with costs to respondent.
McDonough, c. j., and crockett, J., concur.